Citation Nr: 0804020	
Decision Date: 02/05/08    Archive Date: 02/12/08

DOCKET NO.  05-40 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for right ankle 
disability.  

2.  Entitlement to service connection for left ankle 
disability.  

3.  Entitlement to service connection for bilateral wrist and 
hand disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran 



ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had active military service from May 1976 to May 
2002.  

These matters come to the Board of Veterans' Appeals (Board) 
following a January 2004 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland.  In December 2007, the veteran testified during a 
hearing before the undersigned Veterans Law Judge in 
Washington, D.C.  

(The decision below addresses the veteran's claim for service 
connection for right ankle disability.  Consideration of the 
remaining claims on appeal is deferred pending completion of 
the development sought in the remand that follows the 
decision.)


FINDING OF FACT

The veteran has a recurrent/chronic right ankle sprain that 
is related to his period of military service.  


CONCLUSION OF LAW

The criteria for service connection for right ankle 
disability are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Generally, 
service connection requires (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  

For a showing of "chronic disease" in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  38 C.F.R. § 3.303(b) (2007).  Every veteran 
shall be taken to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment.  Only such 
conditions as are recorded in examination reports are to be 
considered as noted.  38 C.F.R. § 3.304(b) (2007).  

A review of the veteran's service medical records reflects 
that in July 1991 the veteran injured his right ankle.  At 
that time, he reported no history of chronic ankle problems.  
Following a clinical examination the assessment included mild 
right ankle sprain.  At an August 1991 follow-up examination, 
the veteran reported that his right ankle pain was better but 
that he still had pain over the anterior foot.  The 
assessment was traumatic tendonitis of the right foot/ankle.  
The veteran was issued an elastic right ankle support.  
Thereafter, in September 1991, the veteran again sought 
treatment for injury to his right ankle.  An associated 
treatment record notes that the veteran's right ankle had 
been doing okay until he stepped wrong and twisted the ankle 
while running.  The assessment was chronic ankle sprain.  In 
October 1991, the veteran's right ankle was evaluated.  The 
assessment was again chronic ankle sprain.  The treatment 
plan noted a one-month profile, during which time the veteran 
was not to run, as well as a physical therapy consultation.  
Subsequent medical assessments in March 1998 and April 2002, 
do not reflect the veteran's complaints or reported residuals 
of any chronic right ankle sprain.  

In his May 2003 application for benefits (VA Form 21-526), 
the veteran reported that he had pain in his right ankle and 
that his disability had begun in July 1991.  The veteran was 
medically examined in December 2004 in relation to his claim.  
In a report of December 2004 VA examination, the examiner 
noted that the veteran's claims file had been reviewed.  The 
veteran reported that he had ankle pain on and off when he 
walked for a long time or when he ran.  Furthermore, he 
reported that his ankles would "lose support" and "get 
twisted."  The veteran's ankles were examined and an 
associated X-ray was normal.  The examiner's diagnosis 
included recurrent bilateral ankle sprain.  

In this case, the veteran has reported that he suffers from 
on and off again pain in his right ankle as well as 
weakness/instability of the joint.  He has reported that his 
problems first began in July 1991 during active service.  The 
Board notes that the veteran is competent to provide 
testimony concerning factual matters of which he has first-
hand knowledge, such as symptoms of pain and weakness.  See 
e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington 
v. Nicholson, 19 Vet. App. 362 (2005).  

Here, the medical evidence documents that the veteran 
sprained his right ankle in July 1991 and September 1991 and 
that a physician noted the veteran to have chronic right 
ankle sprain.  The veteran has reported that since his right 
ankle sprains in service, he has continued to experience pain 
and weakness in his right ankle, resulting in a twisting of 
the right ankle.  The VA examiner in December 2004 considered 
the record and the veteran's contentions with regard to 
chronicity and continuity of symptoms and diagnosed the 
veteran with recurrent ankle sprain.  The Board finds 
sufficient medical evidence of current disability as 
identified as recurrent (chronic) right ankle sprain, medical 
evidence of in-service incurrence of right ankle sprains, and 
medical evidence of a nexus based on the examiner's finding 
in December 2004 of recurrent right ankle sprain and a 
diagnosis during service of chronic right ankle sprain.  

Therefore, by resolving reasonable doubt in favor of the 
veteran, it is the Board's conclusion that service connection 
for a right ankle disability, namely chronic sprain, is 
warranted.  38 C.F.R. § 3.102.  


ORDER

Service connection for chronic right ankle sprain is granted.  


REMAND

In its October 2005 statement of the case (SOC), the RO noted 
that notwithstanding the veteran's complaints of hand and 
wrist pain in service and post service, there was no evidence 
of any underlying disability.  However, since the October 
2005 SOC, the veteran has submitted medical evidence in the 
form of a September 2005 Electromyograph (EMG) report.  The 
report's conclusion notes findings which include abnormality 
of the right and left median nerve as well as median 
neuropathy at the wrist.  These findings were reported as 
being consistent with moderate carpal tunnel syndrome.  

The Board also notes that with respect to the claim for 
service connection for left ankle disability, service medical 
records reflect that in July 1976 the veteran was treated for 
a sprained left ankle.  There was no subsequent treatment for 
any left ankle sprain or disability, nor was it found that 
the veteran had a chronic condition.  The veteran has 
continued to report pain, swelling, and weakness in the left 
ankle.  The United States Court of Appeals for Veterans 
Claims has indicated that mere pain, alone, without a 
diagnosed or identifiable underlying malady or condition does 
not in and of itself constitute a disability for which 
service connection may be granted.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, 
and vacated and remanded in part sub nom. Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

In this case, as noted above, the report of December 2004 VA 
examination reflects the examiner's finding of recurrent 
bilateral ankle sprain; thus, the examiner appears to imply 
that the veteran does in fact have a current disability of 
the left ankle manifested by recurrent left ankle sprains.  
The examiner, however, did not otherwise opine on any 
relationship between any recurrent left ankle sprain and the 
veteran's left ankle sprain during service.  Furthermore, 
during his December 2007 hearing, the veteran appeared to 
imply that pain and weakness in his left ankle was 
proximately due to or aggravated by overcompensating for pain 
and weakness in his right ankle.  Thus, it appears the 
veteran has raised an additional theory of entitlement for 
service connection for left ankle disability secondary to his 
right ankle.  

Under the regulations, action should be undertaken by way of 
obtaining additional medical opinion if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but contains:  
1) competent evidence of diagnosed disability or symptoms of 
disability; 2) establishes that the veteran suffered an 
event, injury or disease in service, or has a presumptive 
disease during the pertinent presumptive period (competent 
lay evidence may establish this prong); and 3) indicates that 
the claimed disability may be associated with the in-service 
event, injury, or disease.  38 C.F.R. § 3.159(c)(4) (2007).  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (The third 
prong of 38 C.F.R. § 3.159(c)(4), which requires that the 
evidence of record "indicate" that the claimed disability 
or symptoms may be associated with service, establishes a low 
threshold.)

In light of the post-service medical evidence documenting 
carpal tunnel syndrome and chronic left ankle sprain, and 
complaints and/or treatment in service for hand and wrist 
pain and a left ankle sprain, the veteran should be scheduled 
for an additional VA orthopedic medical examination that 
accounts for his lay testimony as well as the clinical 
record.  The examiner should include a well reasoned medical 
opinion addressing the nature and etiology of any diagnosed 
bilateral hand/wrist disability and/or left ankle disability.  
The examiner's opinion should be based upon consideration of 
the veteran's documented history and assertions through 
review of the claims file.  38 U.S.C.A. § 5103A (West 2002).  
(The Board emphasizes to the veteran that failure to report 
to any scheduled examination, without good cause, may result 
in a denial of his claim(s).  See 38 C.F.R. § 3.655(b) 
(2007).)  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.159, 3.326(a) (2007).  However, 
identification of specific actions requested on remand does 
not relieve VA of the responsibility to ensure full 
compliance with the Act and its implementing regulations.  
Hence, in addition to the actions requested above, VA should 
also undertake any other development and/or notification 
action deemed warranted by the VCAA prior to adjudicating the 
remaining claims on appeal.  

In view of the foregoing, these matters are REMANDED for the 
following action

1.  The veteran should be sent a letter 
requesting that he provide sufficient 
information, and if necessary, 
authorization to enable any additional 
pertinent evidence to be obtained that is 
currently not of record.  The veteran 
should also be invited to submit all 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

2.  After securing any additional 
records, the veteran should be scheduled 
for an orthopedic examination at an 
appropriate VA medical facility.  The 
entire claims file must be made available 
to and reviewed by the physician(s) 
designated to examine the veteran.  All 
appropriate tests and studies (to include 
X-rays and range of motion studies, 
reported in degrees) should be 
accomplished, and all clinical findings 
should be reported in detail.  

The examiner should evaluate the 
veteran's hands and wrists as well as his 
left ankle and identify any current 
disability associated with the hands, 
wrists, and/or left ankle.  The examiner 
should offer an opinion as to whether it 
is at least as likely as not (i.e., there 
is at least a 50 percent probability) 
that any identified disability of the 
hands and wrists (e.g. carpal tunnel 
syndrome) is related to the veteran's 
period of military service.  Likewise, 
the examiner should also opine as to 
whether it is as least as likely as not 
that any identified left ankle disability 
is related to the veteran's period of 
military service; or was (a) caused or 
(b) aggravated (i.e., permanently 
worsened) by the veteran's service-
connected right ankle disability (chronic 
right ankle sprain).  In particular, the 
examiner should consider the report of 
December 2004 VA examination.  

The basis for any opinion should be 
explained in detail and supported by 
clinical data or other rationale. 

3.  After undertaking any other 
development deemed appropriate, the 
veteran's claims remaining on appeal 
should be readjudicated (to include 
consideration of the theory of secondary 
service connection in relation to the 
veteran's claim for service connection 
for chronic left ankle sprain).  If any 
benefit sought is not granted, the 
veteran should be furnished with a 
supplemental statement of the case (SSOC) 
and afforded an opportunity to respond 
before the record is returned to the 
Board for further review.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
VA.  The veteran has the right to submit additional evidence 
and argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


